UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 95-1331

              ROSEMARY PYE, REGIONAL DIRECTOR, ETC.,

                      Petitioner, Appellee,

                                v.

                  TEAMSTERS LOCAL UNION NO. 122,

                      Respondent, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                             

                              Before

                  Selya and Cyr, Circuit Judges,                                                         

              and Schwarzer,* Senior District Judge.                                                             

                                             

     Stephen R. Domesick for appellant                                  
     Corinna  L. Metcalf, Deputy  Assistant General Counsel, with                                  
whom  Frederick Feinstein,  General  Counsel,  Ellen A.  Farrell,                                                                          
Assistant General Counsel, and Barry J. Kearney, Acting Assistant                                                         
General Counsel, were on brief, for appellee.

                                             

                          August 8, 1995

                                             

               
*Of the Northern District of California, sitting by designation.

           SELYA,  Circuit  Judge.     This  appeal  features   an                    SELYA,  Circuit  Judge.                                          

interlocutory injunction issued on the authority of section 10(l)

of  the  National Labor  Relations  Act (NLRA),  barring  a labor

union's  innovative  practice of  conducting "group  shop-ins" at

secondary businesses (retail  liquor outlets) as an  outgrowth of

its  grievance with  a primary  employer  (a beer  distributor).1

After  carefully considering the  parties' positions in  light of

the pertinent authorities,  we affirm the district  court's order

in all respects.

I.  THE FACTS AND THE PROCEEDINGS BELOW          I.  THE FACTS AND THE PROCEEDINGS BELOW

          The facts are set out in the district  court's opinion,

see Pye v. Teamsters Local Union No.  122, 875 F. Supp. 921, 923-                                                   

24   (D. Mass.  1995), and it  would serve  no useful  purpose to

rehearse  them  here.   We  content  ourselves  with  a decurtate

summary, presented in a manner that recognizes the statutory edge

                                                  

     1Section 10(l) provides in relevant part:

          Whenever it is  charged that  any person  has
          engaged  in  an  unfair  labor  practice  [as
          defined  in other sections  of the NLRA], the
          preliminary  investigation  of   such  charge
          shall be  made forthwith .  . . .   If, after
          such investigation,  the officer  or regional
          attorney to whom  the matter may  be referred
          has reasonable  cause to believe  such charge
          is true and that a complaint should issue, he
          shall,  on behalf of  the Board, petition any
          [appropriate] United States  district court .
          . . for appropriate injunctive relief pending
          the  final  adjudication  of  the Board  with
          respect to such matter.

29  U.S.C.    160(l) (1988).    The same  statute authorizes  the
district court to grant such  injunctive relief "as it deems just
and proper . . . ."  Id.                                  

                                2

 enjoyed  by  petitioner-appellee,  the Regional  Director  of the

National Labor  Relations Board  (NLRB or  Board), in  connection

with the resolution of disputed factual issues and the inferences

that may be drawn therefrom.

          In  November  of 1994,  respondent-appellant  Teamsters

Local  Union No.  122  (the  Union), then  embroiled  in a  labor

dispute with  August  A.  Busch  &  Co.  of  Massachusetts,  Inc.

(Busch),  organized  three  group shopping  trips.    During each

outing, Union members descended, in droves and in concert, upon a

designated retail establishment and engaged in multiple rounds of

penny-ante purchasing, buying  small, inexpensive  items such  as

packs of chewing gum or bags of  potato chips and paying for them

(more  often than  not) with  bills of  large denomination.   The

sequelae were predictable:   overcrowded parking  lots, congested

aisles, long checkout lines, and an  exodus of regular customers.

Although some of the group shoppers adorned themselves with Union

symbols,  the record contains  virtually no proof  of objectively

expressive activity.  More particularly, we can find no  evidence

suggesting  that  the  Union, through  group  shopping,  made any

discernible  attempt  to  communicate a  defined  message  to the

public.2

          The three shop-ins, each involving a different retailer

engaged  in   commerce,  occurred   at  different   locations  in
                                                  

     2During  one of the excursions some Union adherents remained
outside  the store, holding banners aloft.  The injunction issued
by the lower court does not affect that activity, and we consider
it  irrelevant for  the  purpose of  determining  the issues  sub                                                                           
judice.                

                                3

 Massachusetts.   The first  incident transpired  on November  17,

when  a  band  of  approximately  70  Union  members invaded  the

premises  of  Kappy's   Liquors.    The  group   shopping  (which

respondent  prefers  to   call  "affinity   group  shopping"   or

"associational shopping")  persisted for  some 45  minutes.   The

record   reflects  that   at   least  one   customer,  apparently

discouraged  by  the   crush  of  Union  members,   left  without

transacting  any  business.    The  second  shop-in  occurred  on

November 23 at Wollaston  Wine.  This event also  lasted about 45

minutes.   Approximately  125 Union  members  participated.   The

third incident took place on November 25 at the liquor department

of Price Costco,  a discount house.   It involved 50 or  so Union

members.  The  record does not pinpoint its duration.   All three

episodes began late in the afternoon (a prime time in the package

store trade), and  the latter two incidents occurred  on the days

before  and after the Thanksgiving holiday (days that customarily

produce  substantial sales  for liquor  retailers).   The  record

reveals  that on  at least  two of  the occasions  store managers

complained to a Union official who was on the premises, deploring

the disruptive effects of the practice on their business.  On the

third  occasion, the  store owner  apparently  took his  concerns

directly to Busch.

          Busch displayed  little affinity for the  Union's newly

contrived stratagem.  It complained to the Regional Director who,

in  turn,  initiated an  administrative  adjudicatory  process to

examine  whether the group  shopping constituted an  unfair labor

                                4

 practice  prohibited  by  NLRA     8(b)(4)(ii)(B),  29  U.S.C.   

158(b)(4)(ii)(B) (1988).   The Regional Director  theorized that,

because the  Union's actual  labor dispute  was with the  primary

employer, Busch,  section 8(b)(4)(ii)(B) expressly  prohibited it

from trying to  impair the relationships of  secondary businesses

(the retail stores) with Busch.  Resisting this line of reasoning

and  denying any  wrongdoing, the  Union  asseverated that  these

shop-ins were efforts to publicize  its grievance with Busch, and

were  thus beyond  the statute's proscriptive  reach.   The Union

also asseverated  that, in the  end, the group  shopping actually

benefitted the  retailers by  generating hundreds  of dollars  in

sales.

          The Regional Director refused to buy the Union's wares.

On  December 1,  she  invoked section  10(l)  and petitioned  for

temporary  injunctive  relief  in  the  federal  district  court,

asserting that  she  had reasonable  cause  to believe  that  the

associational shopping  amounted to an illegal  secondary boycott

because  its real  purpose was  to force  the retailers  to cease

purchasing  beverages from Busch.  The district court, perceiving

no  need for  an  evidentiary hearing,3  found  for the  Regional
                                                  

     3Section 10(l) directs that affected parties "shall be given
an opportunity  to  appear by  counsel and  present any  relevant
testimony."   Here,  however, the district  court found  that the
papers  were sufficient.   See Pye,  875 F. Supp.  at 928 ("Based                                            
simply  on the  affidavits of  the Union  representative and  the
admissions made by the Union . . ., all of the relevant facts are
admitted.").  Although the Union's briefs appear critical of this
ruling, the Union  has not appealed  from it, and  we decline  to
address it  further.  See Ryan v. Royal Ins. Co. of Am., 916 F.2d                                                                 
731, 734  (1st Cir.  1990) ("It is  settled in this  circuit that
issues  adverted   to  on   appeal  in   a  perfunctory   manner,

                                5

 Director.   See Pye, 875 F. Supp.  at 925-28.  In due course, the                             

court  entered a decree  that constitutes the  actual injunction.

Its key  provisions are  set  out in  the margin.4   This  appeal

ensued.

II.  THE LAW AND ITS APPLICATION          II.  THE LAW AND ITS APPLICATION

          The  so-called labor injunction has been among the most

controversial  landmarks  dotting  the  historical  landscape  of

American labor  law.   See generally  Felix Frankfurter  & Nathan                                              

Greene,  The Labor  Injunction (1930);  Clarence  E. Bonnet,  The                                                                           

Origin of  the Labor Injunction,  5 S.  Cal. L. Rev.  105 (1931);                                         

Eileen Silverstein, Collective  Action, Property Rights, and  Law                                                                           
                                                  

unaccompanied by some developed argumentation, are deemed to have
been abandoned.").

     4The decree prohibits  the Union, and various  categories of
individuals associated with it, from:

               (a)    organizing  and  conducting  mass
          demonstrations,   including  affinity   group
          shopping,   store   occupations,    occupying
          parking   lots,  picketing   or  other   mass
          activity, where an object thereof is to force
          or require  Kappy's Liquors,  Wollaston Wine,
          Price  Costco or  any other  person  to cease
          using,  selling,  handling,  transporting  or
          otherwise dealing  in the  products of  or to
          cease doing  business with August  A. Busch &
          Co. of Massachusetts, Inc.
               (b)   in  any manner  or  by any  means,
          threatening, coercing or  restraining Kappy's
          Liquors, Wollaston Wine,  Price Costco or any
          other person  engaged  in commerce  or in  an
          industry affecting  commerce where  an object
          thereof  is  to   force  or  require  Kappy,s
          Liquors, Wollaston Wine, Price  Costco or any
          other   person  to   cease  using,   selling,
          handling, transporting  or otherwise  dealing
          in the products of or to cease doing business
          with August A. Busch & Co.  of Massachusetts,
          Inc.

                                6

 Reform:   The Story of the Labor Injunction, 11 Hofstra Lab. L.J.                                                     

97 (1993).  The section 10(l)  injunction is a special species of

the  labor injunction,5 designed  to halt, inter  alia, secondary                                                                

activity that the Regional Director  believes is in violation  of

NLRA   8(b)(4)(ii)(B) until the NLRB can consider the charges and

reach a  decision  on the  merits.   The  special  nature of  the

section 10(l) injunction informs our analysis of the case.

                     A.  Standards of Review.                               A.  Standards of Review.                                                      

          The  standards of  review  applicable  to appeals  from

district  court decisions  arising under  section 10(l),  whether

granting  or  denying   the  requested   relief,  are   extremely

deferential.  We  review the lower  court's factual findings  for

clear error; we review its rulings of law de novo; and  we review

its  ultimate     conclusion,  authorizing  or   withholding  the

requested relief, for  abuse of discretion.  See  Hoeber v. Local                                                                           

30, United Slate, Tile & Composition Roofers, Etc., 939 F.2d 118,                                                            

123 (3d Cir. 1991);  Union de Tronquistas  de P.R., Local 901  v.                                                                       

Arlook, 586  F.2d 872,  876 (1st  Cir. 1978);  see also Asseo  v.                                                                       

Centro Medico del Turabo, Inc., 900 F.2d 445, 450 (1st Cir. 1990)                                        

(explicating  identical   standards  under  a   corollary  relief

provision, NLRA    10(j), 29 U.S.C.    160(j)); Asseo v.  Pan Am.                                                                           

Grain Co., 805 F.2d 23, 25 (1st Cir. 1986)  (same); see generally                                                                           

George Schatzki, Some Observations About the Standards Applied to                                                                           
                                                  

     5Inasmuch  as section 10(l)  is aimed almost  exclusively at
unions, it represents a marked departure from the anti-injunction
ethos embodied in the Norris-LaGuardia Act, Pub. L. No. 72-65, 47
Stat. 70 (1932) (codified as amended  and repealed in part at  29
U.S.C.    101-115 (1988)).

                                7

 Labor Injunction Litigation Under Sections 10(j) and 10(l) of the                                                                           

National Labor  Relations Act, 59  Ind. L.J.  565, 575-76  (1983)                                       

(noting these  standards of  review and  the striking pattern  of

appellate deference under section 10(l)).

          Our level  of deference  is heightened  because we  are

perched  on  the second  tier  of review  vis-a-vis  the Regional                                                             

Director's assertion  of reasonable  cause.   The district  court

occupies the first tier, and just as that court must itself defer

in  significant  measure  to  the  evaluative  judgments  of  the

Regional Director, see,  e.g., Union de Tronquistas,  586 F.2d at                                                             

876, so,  too, must we  defer to the  district court.6   Thus, in

this doubly  sheltered enclave,  the judicial  task is  generally

confined   to  weeding   out   wholly  arbitrary   or  thoroughly

insupportable petitions for  relief.  See Squillacote  v. Graphic                                                                           

Arts Int'l Union, 540 F.2d 853, 859 (7th Cir. 1976).                          

          Of  course,   an  important  reason   undergirding  the
                                                  

     6This   layered  deference     district  court  to  Regional
Director and appellate  court to district  court   has  parallels
elsewhere  in  the law.    For  example,  we have  encountered  a
virtually   identical  design   when  reviewing   district  court
assessments  of  consent  decrees   under  certain  environmental
statutes.  See, e.g., United States v. DiBiase, 45 F.3d 541, 543-                                                        
44 (1st  Cir. 1995);  United States v.  Cannons Eng'g  Corp., 899                                                                      
F.2d 79, 84 (1st Cir. 1990).  In such circumstances, we have been
impelled to note  that "by the time [such]  consent decrees reach
this court,  they are  encased in a  double layer  of swaddling,"
DiBiase,  45  F.3d  at 544  (internal  quotation  marks omitted),                 
reflecting not only  the district court's justifiable  mandate to
defer to administrative expertise, but also the appellate court's
mandate to defer to  the trial court's factfinding  expertise and
its   informed  discretion.    In  turn,  this  "doubly  required
deference    district  court to  agency  and appellate  court  to
district  court   places a  heavy burden on  those who purpose to
upset a  trial judge's approval  of a consent decree."   Cannons,                                                                          
899 F.2d at 84.  The burden is equally heavy here.

                                8

 deferential standard of judicial review in section 10(l) cases is

that  neither the  district court  nor  the court  of appeals  is

adjudicating the merits,  as such, to determine whether an unfair

labor practice  occurred.  To  the contrary, the courts'  role at

this stage is  merely to supply a stopgap, that is, to palliate a

likely violation detected  by the Regional Director  "pending the

final adjudication of the Board with respect to such matter."  29

U.S.C.    160(l).   Consequently, a decision  in a  section 10(l)

proceeding  is  circumscribed in  both  time and  scope,  and any

relief that  may be granted  is effective only while  the related

unfair labor  practice charge is  pending before the NLRB.7   See                                                                           

Sears, Roebuck &  Co. v. Carpet, Linoleum, Soft  Tile & Resilient                                                                           

Floor Covering Layers, 397 U.S. 655, 658-59  (1970) (per curiam);                               

Walsh  v. International Longshoremen's  Ass'n, 630 F.2d  864, 868                                                       

(1st Cir.  1980).   Given the design  of the statute,  the agency

expertise involved,  and the  two-tiered structure  of review,  a

party appealing  from an order  granting or refusing  a temporary

injunction  pursuant  to  section  10(l) confronts  the  sobering

prospect  that  most  battles over  the  appropriateness  of such
                                                  

     7Still  another reason  to accord  a  significant degree  of
deference to the claims of  the Regional Director is the strength
of the congressional mandate.  See Union de Tronquistas, 586 F.2d                                                                 
at 876.  Under the law, once the Regional Director has reasonable
cause  to  believe  that  a  Union's  activity  falls  within the
proscription of section  10(l), she "shall .  . . petition .  . .                                                    
for appropriate injunctive  relief . . .  ."  29 U.S.C.    160(l)
(emphasis supplied).  This is in stark contrast to section 10(j),
which grants discretion  to pursue injunctions  against employers
under specified  circumstances.   See Miller  v. California  Pac.                                                                           
Medical  Ctr.,  19  F.3d  449,  456 (9th  Cir.  1994)  (en  banc)                       
(recognizing  the dichotomy); see  generally Schatzki,  supra, at                                                                       
568-71 (comparing and contrasting the provisions).

                                9

 redress will  be won or  lost long before appellate  review takes

hold.

                    B.  Standard of Analysis.                              B.  Standard of Analysis.                                                      

          Congruent with  these deferential standards  of review,

the analytic  path to  be traversed in  a section  10(l) case  is

narrower than that typically travelled in the course of reviewing

the grant  or denial of  preliminary injunctive relief.   Indeed,

"in  a section  10(l) case  the judicial inquiry  is only,  or at

least primarily, whether  there is reasonable cause  to believe a

section 10(l) offense has been committed."  Maram  v. Universidad                                                                           

Interamericana de P.R., Inc., 722  F.2d 953, 958 (1st Cir. 1983).                                      

Other  factors that ordinarily  inform district court  actions in

respect  to  temporary  injunctions are,  at  most,  of secondary

interest.  See id. (concluding that  "the special importance that                            

Congress attaches  to section  10(l) offenses indicates  . .  . a

strong presumption of irreparable harm, with the balance in favor

of the  charging party, and  that the public interest  favors the

injunction").    Hence,  the  method  of  analysis  that  governs

appellate review  of the propriety  and scope of a  section 10(l)

injunction is best described as follows:

          First, the  court must determine  whether the
          Regional  Director  has reasonable  cause  to
          believe that the elements  of an unfair labor
          practice are  present.  In  this regard,  the
          Director  need  only  show  the existence  of
          credible evidence, even if disputed, together
          with  reasonable  inferences,  which  support
          [her] conclusions. .  . .  Second,  the court
          must conclude that the legal theories  relied
          upon   by  the   Director  are   not  without

                                10

           substance.    Finally,   it  must  find  that
          temporary  injunctive  relief  is  "just  and
          proper" in terms of effectuating the purposes
          of the Act.

Union de Tronquistas, 586 F.2d at 876 (citations omitted).                              

          Having stated the bareboned test, we next flesh out its

three constituent parts.

          1.  Reasonable Cause.  The centerpiece of  the required                    1.  Reasonable Cause.                                        

analysis is the supportability vel non of the Regional Director's                                                

determination that there is reasonable  cause to believe that  an

unfair labor practice has been, or is being, committed.  The case

law reveals  two principles,  in particular,  that demarcate  the

meaning and the margins of this requirement.

          First,  the  Regional  Director's  evidentiary  burden,

whether  measured  quantitatively  or  qualitatively, is  modest.

Although  courts  phrase   this  principle  in  different   ways,

sometimes speaking in terms of the Regional Director's  burden of

proof, see, e.g.,  Hirsch v. Building  & Constr. Trades  Council,                                                                          

530  F.2d  298,  302  (3d Cir.  1976)  (characterizing  burden as

"relatively insubstantial"), sometimes speaking  in terms of  the

quantum of proof,  see, e.g., Gottfried  v. Sheet Metal  Workers'                                                                           

Int'l Ass'n, Etc.,  927 F.2d 926, 927 (6th  Cir. 1991) (requiring                           

only that  the Regional Director  bring forth "some  evidence" in

support of her petition), and  sometimes speaking in terms of the

probative value of evidence as  opposed to its raw quantity, see,                                                                          

e.g., Union de  Tronquistas, 586 F.2d at 876  (requiring that the                                     

Regional Director "show the existence of credible evidence, . . .

together   with   reasonable    inferences,"   to   support   her

                                11

 conclusions), the  thrust of the  decided cases is uniform:   the

Regional Director need not prove  that the respondent has in fact

violated  the NLRA,  but, rather,  she need  only make  a minimal

evidentiary showing of good reason to believe  that the essential

elements of an unfair labor practice are in view.

          The  second principle that is germane to the reasonable

cause  inquiry is that genuinely disputed issues of material fact

should be resolved at this  early stage in favor of the  Regional

Director's  exposition.   See Maram,  722 F.2d  at 958;  Union de                                                                           

Tronquistas, 586  F.2d at  876; Kaynard v.  Mego Corp.,  633 F.2d                                                                

1026, 1031 (2d Cir. 1980).  Put another way, in proceedings under

section 10(l) the Regional Director  must be given the benefit of

every legitimate fact-based doubt.  Thus, a reviewing court "need

not concern itself  with resolving conflicting evidence  if facts

exist which  could support  the [Regional  Director's] theory  of

liability."   Fleischut v.  Nixon Detroit Diesel,  Inc., 859 F.2d                                                                 

26, 29 (6th Cir. 1988).

          2.  Legal  Theory.  The next segment  of the tripartite                    2.  Legal  Theory.                                     

analysis  implicates the  legal  theory  on  which  the  Regional

Director  relies.   The  requirement  is  straightforward:    the

Regional   Director's  theory  need  not  be  irreproachable;  it

suffices if it "is not without merit."  Union de Tronquistas, 586                                                                      

F.2d at  877.   In other  words, the Regional  Director need  not

persuade  the  court  then and  there  of  her theory's  ultimate

validity, but she must show that the theory is presentable.   See                                                                           

Hirsch, 530  F.2d at 302  (explaining that the legal  theory upon                

                                12

 which the Regional Director proceeds must be "substantial and not

frivolous"); see also Hoeber, 939 F.2d at 123-24  (quoting Hirsch                                                                           

with  approval);  see generally  8  Theodore Kheel,  Labor  Law                                                                           

38.01[1], at 38-9 (1995).

          3.   Just  and  Proper.    Finally,  injunctive  relief                    3.   Just  and  Proper.                                          

granted  pursuant to  section 10(l)  must,  by the  terms of  the

statute itself, be "just and  proper."  Both the purpose and  the

contours  of this imperative are relatively well-developed.  "The

purpose of the    10(l) injunction is to preserve  the status quo

in order  that the ultimate  decision of the  Board would  not be

negated  or rendered  moot by  intervening events."    Compton v.                                                                        

National Maritime  Union of  Am., 533 F.2d  1270, 1276  (1st Cir.                                          

1976).     Thus,   temporary  injunctive  relief,   if  otherwise

warranted,  passes the  "just  and  proper" test  as  long as  it

comprises  a reasonable  means of  ensuring  the efficacy  of the

Board's final order, or preserving  the status quo, or permitting

administrative proceedings to go forward without undue hindrance,

or  preventing unjustified  interruption  of  the  free  flow  of

commerce,  or   forestalling  the  repetition   of  unfair  labor

practices.   See, e.g., Hoeber,  939 F.2d at 122;  Gottfried, 927                                                                      

F.2d at  927; Asseo, 900  F.2d at 455; Union  de Tronquistas, 586                                                                      

F.2d at  878.  In  this sense, the  purpose of the  section 10(l)

injunction is simply a narrower, more  specific expression of the

purpose  underlying  preliminary injunctions  in  general.   See,                                                                          

e.g., CMM Cable Rep., Inc. v.  Ocean Coast Props., Inc., 48  F.3d                                                                 

                                13

 618,  620  (1st  Cir.  1995)   ("The  purpose  of  a  preliminary

injunction is  to preserve the  status quo, freezing  an existing

situation so  as to  permit the [ultimate  trier of  the issues],

upon full adjudication of the case's merits,  more effectively to

remedy discerned wrongs.").

          Since a section 10(l) injunction "may enjoin only those

unlawful labor  practices specified  in the  [NLRA]," Hendrix  v.                                                                       

International Union of Operating Eng'rs, Local 571, 592 F.2d 437,                                                            

445 (8th  Cir. 1979),  the form of  the injunction  must dovetail

with the  statutory goals.   However, less  is often  better than

more, and the relief granted  should be narrowly tailored to that

which   is  reasonably  necessary   to  stop   mischief,  prevent

additional   harm,  and  ensure  effective  final  relief.    See                                                                           

Gottfried, 927  F.2d at 928;  Potter v. Houston Gulf  Coast Bldg.                                                                           

Trades Council, 482 F.2d 837, 841 (5th Cir. 1973).                        

                   C.  Applying the Standards.                             C.  Applying the Standards.                                                       

          Applying  these standards  of review  and analysis,  we

conclude that the instant decree passes muster.

          1.   Reasonable Cause.  The statutory proscription that                    1.   Reasonable Cause.                                         

triggered   section  10(l)   in   this  case,   namely,   section

8(b)(4)(ii)(B), makes it  "an unfair labor  practice for a  labor

organization or its agents . . . to threaten, coerce, or restrain

any  person  engaged  in commerce  or  in  an  industry affecting

commerce,  where .  . .  an object thereof  is .  . .  forcing or

requiring any person . . . to cease doing business with any other

person .  . .  ."   The question  at this  step of  the analysis,

                                14

 therefore,  reduces to the supportability of the district court's

finding  that the  Regional  Director  had  reasonable  cause  to

believe (1)  that the  activity of  group shopping might  somehow

threaten,  coerce, or restrain  a retail  liquor outlet,  and (2)

that an object of the group shopping was to force or require such

secondary businesses to sever relations with  Busch.  We conclude

that this finding is not clearly erroneous.

          First  and foremost,  it is  reasonable  to regard  the

practice   of  group  shopping  as  potentially  coercive.    The

character of the conduct   including  the use of all or virtually

all  of a  store's  parking lot,  the occupation  of much  of the

interior shopping area,  the forbidding presence  of a throng  of

people acting in unison, and the fostering of long checkout lines

through repeated  purchases of  small items  with  large bills   

tends by its  very nature to  disrupt normal commercial  activity

and, thus, to  place economic pressure on a  retail establishment

to appease the  Union by, say, cutting back  on dealings with the

primary  employer.8    The  Union  counters  that,  even  so, the
                                                  

     8The Union's insistence that the shop-ins actually generated
sales for the retailers is a red herring   empirically erroneous,
conceptually  incomplete, and legally irrelevant.  For one thing,
sales  limited to  snacks and  individual drinks  during  a prime
selling  period   scarcely  seem  economically   beneficial  when
compared  to the  retailer's  opportunity  costs,  that  is,  the
displaced sale of liquor, wine, and other more profitable  items.
See Pye, 875 F. Supp. at  926 ("In the regular course of  events,                 
one would expect eighty customers to spend more than four dollars
each.").   Similarly, the Union's rodomontade  utterly disregards
the  potential long-term  economic consequences of  the shop-ins,
such as the easily envisionable loss of intimidated or frustrated
customers.  For another thing,  it is the secondary business, not
the  Union,  that should  determine  what  is or  is  not in  the
former's  best  economic  interest.   Here,  the  record strongly

                                15

 evidence falls  short.   Insofar as  this argument  presumes that

moderately obstructive conduct by a union is not alone sufficient

either to trigger  section 8(b)(4)(ii)(B) or to justify a section

10(l)  injunction, we  accept  the  presumption.    See  National                                                                           

Maritime Union of Am. v. NLRB, 367 F.2d 171, 176 (8th Cir. 1966),                                       

cert.  denied,  386 U.S.  959  (1967).   Because  section 8(b)(4)                       

ultimately  proscribes  objects  rather  than  merely  the  means

adopted  to accomplish  them,  the  record  must  contain  enough

evidence to permit  a finding that  the Union actually  possessed

the   statutorily   proscribed   object  of   forcing   secondary

establishments to cease doing business with the primary employer.

          We think  that  the Regional  Director  satisfied  this

requirement here.  To be sure, there is no smoking gun, no direct                                                                           

evidence  of  an  avowed intention  to  influence  the retailers'

commercial behavior.   But a  "union's `object'  may be  inferred

from its  acts," New York Mailers' Union No.  6 v. NLRB, 316 F.2d                                                                 

371,  372  (D.C.  Cir.  1963),  and  particularized  evidence  of

subjective intent is not essential for proof of a violation.  See                                                                           

NLRB  v. Erie Resistor  Corp., 373 U.S. 221,  227 (1963); NRLB v.                                                                        

Denver  Bldg. &  Constr.  Trades Council,  341  U.S. 675,  688-89                                                  

(1951);  Soft Drink  Workers Union  Local 812  v. NLRB,  657 F.2d                                                                

1252,  1261-62  (D.C.  Cir. 1980);  Pickens-Bond  Constr.  Co. v.                                                                        

United Bhd. of Carpenters &  Joiners of Am., Local 690,  586 F.2d                                                                
                                                  

suggests  that the  retailers  themselves  did  not  welcome  the
Union's custom.   Finally, whether or not economic  harm actually
occurs as  a result of  a union's secondary  activity is, in  the
circumstances of this case, largely beside the point.

                                16

 1234, 1241 (8th Cir. 1978); see also International Longshoremen's                                                                           

Ass'n v. Allied Int'l, Inc., 456 U.S. 212, 224 (1982) (confirming                                     

that  a  union  "must take  responsibility  for  the `foreseeable

consequences'  of its  conduct") (quoting  NLRB  v. Retail  Store                                                                           

Employees Union, Local 1001,  447 U.S. 607, 614 n.9 (1980)).   It                                     

follows that, if an unwholesome object  can logically be inferred

from  the  nature of  the  conduct,  evaluated  in light  of  the

practical realities of a given situation, then direct evidence of

the object  need not be  produced.  See,  e.g., Local 357,  Int'l                                                                           

Bhd. of Teamsters, Etc. v. NLRB, 365 U.S. 667, 675 (1961).                                         

          Here,  the   facts  permitted  the   Regional  Director

rationally to  infer an unlawful object on the Union's part.  The

Union's conduct was undertaken in such  a way, and at such times,

as to maximize its  obstructiveness.  And, moreover, this  effect

can easily be  viewed as primary  and deliberate, not  incidental

and  accidental.  Hence,  the Regional Director  could reasonably

have believed  that the principal  object of the shop-ins  was to

force the  secondary businesses to stop trading  with the primary

employer.   As the  district court perspicaciously  observed, the

group  shop-ins  can  reasonably be  interpreted  as  having been

designed to send  a dual message to the retailers:   first, "that

the Union has the ability to interfere with the  working of their

business at any time," and  second, that the retailers ought "not

to  get involved  with Busch"  in  the ongoing  labor dispute  by

picking up merchandise directly from Busch's warehouse.  Pye, 875                                                                      

F. Supp. at 926.

                                17

           The Union has a fallback  position.  Citing both Edward                                                                           

J. DeBartolo Corp.  v. Florida Gulf Coast Bldg.  & Constr. Trades                                                                           

Council, 485 U.S. 568 (1988),  and the First Amendment, the Union                 

hawks  its right, specifically  preserved by section  8(b)(4), to

publicize its  grievance with a  primary employer.9   Building on

this theme, the Union claims that the injunction is tantamount to

an  impermissible content-based  regulation  because it  prevents

activities that could affect  the public's marketplace  decisions

about  what beer  to purchase.   While  the Union's  theory might

raise potentially interesting  issues if anchored in  the record,

see generally Lee  Goldman, The First Amendment  and Nonpicketing                                                                           

Labor Publicity  Under  Section 8(b)(4)(ii)(B)  of  the  National                                                                           
                                                  

     9Section 8(b)(4) is  hedged by two  provisos.  One  declares
"[t]hat nothing contained in . . . clause (B) shall  be construed
to  make  unlawful,  where not  otherwise  unlawful,  any primary
strike or primary  picketing .  . .  ."  The  second proviso,  on
which   the  Union  relies  here,  is  the  so-called  "publicity
proviso."  It stipulates:

          That for  the purposes of this  paragraph (4)
          only,  nothing  contained in  such  paragraph
          shall  be  construed to  prohibit  publicity,
          other than  picketing,  for  the  purpose  of
          truthfully  advising  the  public,  including
          consumers    and   members    of   a    labor
          organization, that a product or products  are
          produced by  an employer with whom  the labor
          organization has  a primary  dispute and  are
          distributed by  another employer, as  long as
          such  publicity does  not have  an  effect of
          inducing  any  individual   employed  by  any
          person other than the primary employer in the
          course of  his employment to  refuse to  pick
          up, deliver,  or transport any goods,  or not
          to perform any services, at the establishment
          of the employer  engaged in such distribution
          . . . . 

29 U.S.C.   158(b)(4) (1988).

                                18

 Labor Relations Act, 36 Vand. L. Rev. 1469 (1983), it floats free                             

of factual support and, therefore, need not concern us.

          In the first  place, we   like the  district court, see                                                                           

Pye, 875 F.  Supp. at 927    remain unconvinced that  the Union's             

affinity group shopping, under the circumstances recounted in the

record, can be deemed objectively expressive.  At any rate, there

is little or no  evidence to suggest that  the Union's object  in

mounting  group  shop-ins   was  related  to  publicity   in  any

meaningful  sense, or that  the participating Union  members were

actually engaged  in expressive activity.   In turn,  because the

group shopping was not a publicity-based appeal to consumers, the

principal   cases  cited   by  the   Union   which  address   the

constitutional and  statutory status of  such activity, DeBartolo                                                                           

included, are  simply not  relevant to  the  disposition of  this

case.

          In  the second place, section 8(b)(4)(ii)(B) is in play

as long as forcing one person to stop doing business with another

is an  object of  the  allegedly unlawful  activity; the  statute               

requires  neither that  the proscribed  object  be the  exclusive

object nor even the  primary object.  See Denver  Bldg. & Constr.                                                                           

Trades, 341 U.S.  at 689; Local  Union No. 25  v. NLRB, 831  F.2d                                                                

1149,  1153  (1st  Cir.  1987);  Carpet,  Linoleum, Soft  Tile  &                                                                           

Resilient Floor Covering  Layers v. NLRB, 467 F.2d  392, 399 n.13                                                  

(D.C.  Cir.  1972).    Thus,  whatever mixed  motives  the  Union

harbored  are of considerably less import once an unlawful object

                                19

 is  discerned.10    This  is especially  true  in  the  precincts

patrolled by section  10(l).  Even if "[t]he claims  of the Union

based  on the  first amendment  to  the Constitution  and on  the

`publicity proviso'  .  . .  are  not insubstantial,"  Solien  v.                                                                       

United Steelworkers of Am., 593 F.2d 82, 88 n.3 (8th Cir.), cert.                                                                           

denied, 444 U.S.  828 (1979), it  is not for  this court to  pass                

upon  them during  the quintessentially preliminary  inquiry that

section 10(l) entails.  Rather,  "[t]he Board should consider the

claims in  question, and its determinations with  respect to them

will  be subject  to  review  here if  any  direct proceeding  is

commenced in this court . . . ."  Id.                                               

          To sum up,  it is not the responsibility  of the courts

to override the  Regional Director's interpretation of  the facts

when that interpretation  is rationally supported by  the record.

Applying this  generous standard,  we approve  the lower  court's

holding  that the  Regional  Director  had  reasonable  cause  to

believe  that  the Union's  practice  of  group shopping  was  in

potential violation of section 8(b)(4)(ii)(B).

          2.   Legal Theory.   We  turn next  to the  question of                    2.   Legal Theory.                                     

whether the  instant  case  fits  within the  legal  contours  of
                                                  

     10It is of some significance that we are here not addressing
generally  nonobstructive  activity  at   the  perimeter  of   an
employer's   business  situs,  as   in  DeBartolo,  but,  rather,                                                           
inherently obstructive  activity (even if  marginally expressive)
conducted  inside the  establishments  of secondary  businesses  
activity  which could  unduly "bring  [these] neutral,  secondary
employers into a labor dispute in order to  apply pressure on the
primary employers," Brian  K. Beard, Comment, Secondary  Boycotts                                                                           
After DeBartolo:  Has the  Supreme Court Handed Unions a Powerful                                                                           
New  Weapon?,  75 Iowa  L.  Rev.  217,  233 (1989),  and  thereby                      
undermine the prescriptive purpose of section 8(b)(4)(ii)(B).

                                20

 section 8(b)(4)(ii)(B).   Having  mulled the Regional  Director's

theory     that  the  Union's  group  shopping  amounted   to  an

unlawfully coercive secondary  boycott   we  conclude that it  is

sufficiently colorable.

          The  legal  significance  of  the  practice   of  group

shopping is a matter of first impression.   But, the novelty of a

Regional Director's legal theory should rarely, in and of itself,

foreclose  the availability  of injunctive  relief  under section

10(l).  Novelty

does  not  necessarily  signify  insubstantiality.    See,  e.g.,                                                                          

Hendrix, 592 F.2d at 442-43;  Squillacote, 540 F.2d at 858; Boire                                                                           

v. International Bhd. of Teamsters,  Etc., 479 F.2d 778, 790 (5th                                                   

Cir. 1973);  cf. EEOC v.  Steamship Clerks Union, Local  1066, 48                                                                       

F.3d 594, 607  n.13 (1st Cir. 1995) ("It would be a peculiar rule

of construction if  a statute could not  be applied in  a certain

manner unless it  had already been  applied in  that manner in  a

previous  case."), petition  for cert.  filed,  63 U.S.L.W.  3874                                                       

(U.S. May 26,  1995) (No. 94-1953).   Thus, we hold that  a novel

legal theory may, if plausible, provide an appropriate foundation

for a section 10(l) injunction.

          We have little  difficulty in finding that  the Union's

group  shopping   plausibly  could  be  deemed  a  coercion-based

secondary boycott  under section 8(b)(4)(ii)(B) and,  hence, that

there  is  adequate legal  substance behind  the issuance  of the

injunction.  The language of section 8(b)(4)(ii) "is pragmatic in

its application, looking  to the coercive nature  of the conduct,

                                21

 not  to the label which it bears."   Local Union No. 25, 831 F.2d                                                                 

at  1153   (citation  and  internal  quotation   marks  omitted).

Although group shopping, as conducted  by the Union in this case,

is a new  twist and may not  fit the traditional conception  of a

secondary boycott,  see, e.g., Denver Bldg. & Constr. Trades, 341                                                                      

U.S.  at 687  (describing  a  classic  secondary  boycott),  this

qualification mostly  serves to   earn the  Union high  marks for

ingenuity.   Coercion  under section  8(b)(4)(ii)(B)  is a  broad

concept, and the  NLRB has not hesitated to  include varied forms

of economic  pressure within  the conceptual  ambit.   See, e.g.,                                                                          

International Union, United Mine Workers of Am., 304 N.L.R.B. 71,                                                         

72-73  (1991)  (finding  unlawful  coercion  where union  members

caused a  disturbance at  a motel  housing striker  replacements,

reasoning that  the motel  was a neutral  employer and  the union

activity could pressure it to terminate its relationship with the

labor supply  contractor in  order to force  the latter  to cease

doing business  with the  primary employer),  enforced, 977  F.2d                                                                

1470 (D.C. Cir. 1992); Local No. 742, United Bhd. of Carpenters &                                                                           

Joiners of Am.,  237 N.L.R.B. 564, 565-66 (1978)  (finding that a                        

union's  quid pro  quo request  for  premium pay  from a  neutral

employer  was  unlawfully  coercive because  it  was  actually an

effort  to cause the modification of that employer's relationship

with another  employer); Service  & Maintenance  Employees Union,                                                                           

Local  399,  136  N.L.R.B. 431,  436-37  (1962)  (holding that  a                    

union's generally nonexpressive marching around the main entrance

of a sports  arena, impeding public access,  constituted unlawful

                                22

 coercion).  Here,  though one can imagine  more significant forms

of economic pressure than  associational shopping, we nonetheless

believe that the Regional Director's legal theory is sufficiently

substantial that the district court's approbatory conclusion must

be left intact.11

          3.  Just  and Proper.  We come  finally to the question                    3.  Just  and Proper.                                        

of whether the  injunctive relief structured below can  be deemed

just  and proper  in  light  of the  relevant  factual and  legal

circumstances.  We conclude that it can.

          The  district court held that injunctive relief is just

and  proper in  this  case  because of  its  relationship to  two

statutory  goals:   (1) to  prevent  disruptions in  the flow  of

commerce, and (2) to protect innocent third parties from becoming

embroiled  in a  labor dispute.   See Pye,  875 F. Supp.  at 928.                                                   

This  threshold   determination  rests  on  empirical  and  legal

bedrock.  It  is indisputable that the statutory  proscription of

secondary  boycotts  contemplates  both  the  maintenance  of  an

unhindered  stream of  commerce, see, e.g.,  Hoeber, 939  F.2d at                                                             

122; Union de Tronquistas, 586 F.2d at 878,  and the shielding of                                   

secondary  businesses   from  unlawful  intrusions,   see,  e.g.,                                                                          

International  Longshoremen's Ass'n, 456 U.S. at 223 n.20; Denver                                                                           
                                                  

     11Of course, this  ruling means only what it  says, and does
not speak to whether the Union's contrary view may prevail in the
long run.   That question is  not before us at  this time.   See,                                                                          
e.g.,  Madden  v.  International Hod  Carriers',  Bldg.  & Common                                                                           
Laborers'  Union of Am.,  Local No.  41, 277  F.2d 688,  690 (7th                                                 
Cir.)  (explaining  that  "[t]he  ultimate determination  on  the
merits as to whether a violation occurred is reserved exclusively
for the  Board, subject  to judicial  review" at  the appropriate
time), cert. denied, 364 U.S. 863 (1960).                             

                                23

 Bldg. &  Constr. Trades, 341 U.S. at 692.   After all, "[a] union                                 

has a right to press a recalcitrant employer within the limits of

the law; but, [a secondary business] has an equal and correlative

right to  be protected from becoming a union  pawn in an end game

directed at some other  employer."  Local Union No. 25,  831 F.2d                                                                

at 1152.   On  this basis, then,  temporary injunctive  relief of

some sort is clearly just and proper.

          Starting from this major premise, our focus necessarily

becomes the  scope of  the decree that  the lower  court actually

entered.   The  Union  tells  us that  the  decree  is vague  and

overbroad.   We reject  this characterization.   The injunction's

prohibitory  ambit is  quite clear  and its  contours  are rather

specific.     Short  of  cataloguing  each  and  every  potential

violation,  we  do  not see  what  further  particularization the

district court could  reasonably have inserted.   The requirement

that temporary injunctions be clear and specific, Fed. R. Civ. P.

65(d), does not  mean that they must read  like the working plans

for  building  hydrogen bombs.    See Pacific  Maritime  Ass'n v.                                                                        

International  Longshoremen's &  Warehousemen's  Union, 517  F.2d                                                                

1158, 1162-63 (9th Cir. 1975).

          We likewise fail  to discern any  merit in the  Union's

allegation of overbreadth.   The injunction carefully  proscribes

certain  types  of  activity,   aimed  at  secondary  businesses,

undertaken by the Union and other denominated individuals, with a

specific (unlawful) intent.  No more is exigible.

          The Union's last-ditch argument is that  the injunction

                                24

 should  be expressly limited  in duration, particularly  since it

will remain operative  until the Board acts, and  that agency may

not reach a decision on the merits for some time.   In support of

this argument, the Union cites Eisenberg v. Hartz Mountain Corp.,                                                                          

519 F.2d 138 (3d Cir. 1975), in which the court held that section

10(j) injunctions, absent extraordinary  circumstances, should be

confined to six months in duration.  See id. at 144.  The Union's                                                      

reliance on  Eisenberg is unavailing.   For one thing,  that case                                

involves  section 10(j), not  section 10(l), and  the differences

between the two provisions are not insignificant.  See supra note                                                                      

7 (contrasting the  two provisions); see also Maram,  722 F.2d at                                                             

957-58  (explaining why the range of considerations affecting the

propriety  of injunctive relief varies between sections 10(j) and

10(l)).  For another thing, several other circuits have expressly

declined to adopt  the Third Circuit's inelastic  six-month rule,

instead   leaving  the  matter  of  duration  to  be  decided  by

individual district courts  on a case-by-case basis.   See, e.g.,                                                                          

Sheeran v. American Commercial Lines, Inc., 683 F.2d 970,  980-81                                                    

(6th  Cir.  1982);  Kaynard,  633   F.2d  at  1035;  Dawidoff  v.                                                                       

Minneapolis Bldg.  & Constr. Trades  Council, 550  F.2d 407,  414                                                      

(8th Cir. 1977); Squillacote, 540  F.2d at 860.  Hendrix typifies                                                                  

the reasoning of those courts.  There, the Eighth Circuit stated:

"We  find the congressional  history indicates that  Congress was

aware of the lengthy Board hearing  procedures when Section 10(l)

was  enacted.  Since  Congress did not  impose a time  limit on a

Section 10(l) injunction, we find no reason why this Court should

                                25

 impose such a limit."  Hendrix, 592 F.2d at 446.                                        

          A  measure of adjudicatory delay is  one of the crosses

that contemporary  litigants must  bear.   See, e.g., Maram,  722                                                                     

F.2d  at  960  ("A  busy  administrative  agency  cannot  operate

overnight.  The  very fact that it must  exercise discretion, and

that its  decision is  entitled to  presumptive weight,  indicate

that  it  should  have  time  to  investigate  and  deliberate.")

(footnote  and citation  omitted).   Thus,  we  abjure the  Third

Circuit's rule and hold, instead, that the question of whether an

injunction  issued  under  section  10(l)  should  be  temporally

limited    and, if so,  to what extent    is a  matter within the

sound discretion of the district court.

          We  add  an  eschatocol  of sorts.    By  declining the

Union's invitation to sponsor a per se durational rule, we  in no

way  intend to  condone  needless  delay  in  the  administrative

adjudicatory  process.  We anticipate that the Board will proceed

with dispatch  to decide the  merits of all section  10(l) cases.

If this prediction proves to be overly optimistic in a particular

instance, the Union may, if  it can make a credible showing  that

the Board's delay  is genuinely undue, ask the  district court to

modify  or dissolve the temporary  injunction.  See, e.g., Asseo,                                                                          

805 F.2d at 29 (suggesting  that the Regional Director's  request

for  a temporary  injunction should be  taken as "a  promise of a

speedy   [administrative]   disposition,   with   the   risk   of

dissolution, or  modification, by the court, on  motion . . ., if

the promise  is not  kept"); Solien, 593  F.2d at  88 (suggesting                                             

                                26

 that if agency action is  unreasonably delayed in a section 10(l)

case,  a union  may seek  a  modification or  dissolution of  the

challenged injunction in the district court).

III.  CONCLUSION          III.  CONCLUSION

          We need go  no further.   The temporary injunction,  as

granted, is  grounded  in  the  Regional  Director's  supportable

finding of  reasonable cause, rests  on a credible  legal theory,

and is suitable  in both its proscriptive reach  and its temporal

scope.  Accordingly, we uphold it in all respects.

Affirmed.          Affirmed.                  

                                27